Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 19-28 directed to an invention non-elected without traverse.  Accordingly, claims 19-28 been cancelled.

EXAMINER'S AMENDMENT
In the claims:
Please cancel claims 19-28.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	Claims 1-4, 7-9, 16-18 are allowed. Although Prior art Karger teaches wherein the pulse field maybe repetitive or not repetitive and different combinations of waveforms may be employed during various portions of the electrophoresis run and wherein the waveforms maybe variable and complex. Virtually any appropriate combination of pulse shapes, pulse durations, and durations of pulsing in various portions of the electrophoresis run maybe employed, to accomplish the desired separations (col. 5, Ins. 1-27), Karger does not teach applying a sequence including a waveform of a different shape immediately after a first waveform and repeating the sequence of waverforms iteratively as required by independent claims 1 and 8. As shown in the instant Fig. 17B, an electropherogram of a DNA smear analyzed with an iterated mixed wave sequence, compared with the electropherogram of the same DNA smear analyzed with a pure square wave. The trace 1701 had a much higher average smear size of 73,692 bp vs trace 1702 with an average smear size of 53,478 bp. Also, the trace 1701 (FIG. 17B) obtained with the triangle/square iterated blend shows no anomalous system peak 1703 (FIG. 17B). The actual size of Sample A is roughly 70 kpb as determined by normal Pulse-Field slab gel electrophoresis, which matches the results obtained with the pulse-field capillary system of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795